Case 2:16-cr-20659-AJT-MKM ECF No. 79, PageID.1135 Filed 10/29/20 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                    Plaintiff,          CR. NO. 16-20659

      v.                                HONORABLE ARTHUR J. TARNOW


ANDREW WEIKEL,

                    Defendant.
                                 /

           FOURTH SUPPLEMENTAL BRIEF IN SUPPORT OF
              MOTION FOR COMPASSIONATE RELEASE

      On October 6 and 20, 2020, Andrew Weikel filed supplemental briefs addressing

an alternative housing proposal and the conditions at FCI Elkton, where he was

incarcerated. Since then, the Bureau of Prisons transferred him to FCI Fort. This

supplement provides this Court with information about the troubling conditions at FCI

Fort Dix and responds to the government’s arguments in its October 21 response.

Mr. Weikel is at risk. This Court should grant compassionate release.

      A. There is a COVID-19 outbreak at FCI Fort Dix

      Last week, the BOP transferred Mr. Weikel and others from FCI Elkton to FCI

Fort Dix. Although he had cause to be concerned about the conditions at Elkton, he

has greater concern at Fort Dix. As of October 29, 2020, the BOP reports that 59



                                          1
Case 2:16-cr-20659-AJT-MKM ECF No. 79, PageID.1136 Filed 10/29/20 Page 2 of 8




incarcerated people and 8 staff members have tested positive for COVID-19.1 Just the

day before, only 32 incarcerated people and 8 staff members were infected there.

(Ex. A, BOP Screenshot 10/28/20) In just two days, the number of sick incarcerated

people increased by 27.2

      There are 2,619 people incarcerated at FCI Fort Dix. We do not know how many

of those people have been tested because “[t]he number of tests recorded per site

reflects the number of persons at the specific facility who have been tested, whether at

that site or at a prior facility.”3 A negative test in June provides no information about

whether a person has the virus in October or November.

      B. Mr. Weikel’s cardiac conditions put him at risk

      Mr. Weikel’s recent medical records confirm that he continues to have serious

hearth conditions. Since May 2020, Mr. Weikel has had only one chronic care check-

ins. He continues to suffer from heart failure and atrial fibrillation. A COVID-19



1
  Fed. Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last
accessed Oct. 29, 2020).
2
  The government argued that Weikel lacks support for his argument that Elkton’s low
active cases were due to a lack of testing.(R. 76, Gov’t Resp. to Supp. Br., PgID 1049–
50) But as reported in the ongoing class-action lawsuit against Elkton, in the days
preceding Mr. Weikel’s October 6 filing, the BOP reported completing only 3 Abbott
Rapid Tests and 3 Quest Diagnostics swabs taken between October 2–4. Wilson v.
Williams, No. 20-cv-00794, ECF #223, PgID 1848–49. On October 1, 2020, only 2
Abbot Test and 4 Quest swabs were performed. Id., ECF #222, PgID 1846–47. After
that filing, testing increased as the BOP prepared to move many people from Elkton to
Fort Dix. But that does not mean it is testing staff or incarcerated people with sufficient
frequency to catch the virus before there is another outbreak.
3
  Fed. Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last
accessed Oct. 29, 2020).
                                             2
Case 2:16-cr-20659-AJT-MKM ECF No. 79, PageID.1137 Filed 10/29/20 Page 3 of 8




infection worsens existing atrial fibrillation, with one study showing 42% of all people

who did not survive COVDI-19 had a history of atrial fibrillation. 4 Another study found

that up to 75% older patients hospitalized due to COVID-19 had a history of atrial

fibrillation.5

       Mr. Weikel is also due to have a colonoscopy to address a polyp of the colon.

That will not happen until “the covid crisis ends”—whenever that may be. (Gov’t Ex.

1, R. 76-1, at 7)

       COVID-19 may have long-lasting detrimental health effects even if a person

survives and recovers from an initial infection. One study revealed the disturbing

possibility that a COVID-19 infection increases the risk of developing Parkinson’s

disease.6 Another recent study found that the antibodies developed after infection

turned to “autoantibodies,” which target the body’s immune system.7 And COVID-19

may not be a once-and-done illness. People are getting reinfected with the virus, and




4
   Gawałko, Monika et al., COVID-19 associated atrial fibrillation: Incidence, putative
mechanisms and potential clinical implications, 30 Intn’l J. of Cardiology. Heart &
Vasculature (2020), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7462635/.
5
  Id.
6
  Jada Fisher, Scientists say side effects of COVID-19 infection could set the stage for Parkinson’s
disease,   MLive        (Oct.       29,       2020), https://www.mlive.com/news/grand-
rapids/2020/10/scientists-say-side-effects-of-covid-19-infection-could-set-the-stage-
for-parkinsons-disease.html.
7
  Apoorva Mandavilli, Some Covid Survivors Have Antibodies That Attack the Body, not Virus,
N.Y. Times (Oct. 29, 2020), https://www.nytimes.com/2020/10/27/health/covid-
antibodies-autoimmunity.html.
                                                  3
Case 2:16-cr-20659-AJT-MKM ECF No. 79, PageID.1138 Filed 10/29/20 Page 4 of 8




many get sicker.8

       C. Mr. Weikel has suitable housing

       The government asks a number of questions about the suitability of the

proposed housing for Mr. Weikel. The Probation Department has conducted a housing

check and approved the proposed housing. Mr. Weikel’s daughters or Probation can

answer any additional questions about the suitability of this apartment, where he would

live alone.

       D. Treatment is not available to Mr. Weikel

       The government accuses Mr. Weikel of disingenuity by discussing the availability

of programming at FMC Devens—a facility where Mr. Weikel is not incarcerated and

has never been. Unlike FCI Elkton, which offers a sex-offender treatment program,

FCI Fort Dix does not.9

       Even if the government offered information about the programming options at

FCI Elkton, it’s hard to fault Mr. Weikel for not being aware of what programming is

available. The extent of that programming at Elkton and elswhere remains unknown,




8
  Suzi Ring & Jason Gale, Can You Get Covid Twice? What Reinfection Cases Really Mean,
Wash. Post (Oct. 29, 2020), https://www.washingtonpost.com/business/can-you-get-
covid-twice-what-reinfection-cases-really-mean/2020/10/28/1cd3b53a-18d9-11eb-
8bda-814ca56e138b_story.html.
9
        See        Fed.        Bureau         of      Prisons,       Sex     Offenders,
https://www.bop.gov/inmates/custody_and_care/sex_offenders.jsp (last accessed
Oct. 29, 2020) (listing locations offering sex-offender treatment programs).
                                             4
Case 2:16-cr-20659-AJT-MKM ECF No. 79, PageID.1139 Filed 10/29/20 Page 5 of 8




as is most information about how the BOP is handling the COVID-19 crisis.10 The

BOP transitioned to the Phase Nine Action Plan at the beginning of October 2020, as

announced on the BOP website on October 8, 2020. This change allows for limited

social visits and “programming to the extent practicable.”11 Mr. Weikel was in

quarantine awaiting transfer when these changes were made at FCI Elkton, and so none

of this programming was made available to him.

       Transferring to FMC Devens is not as simple as the government implies. To

start, transfers between BOP facilities have been on hold until very recently. The

government does not provide information about when FMC Devens began receiving

people into its facility, but as of May 2020, it was not. (Ex. B, May 22, 2020 Letter)

       Moreover, there is little chance Mr. Weikel could begin any programming at

FMC Devens at this time. The residential sex offender treatment program requires no

less than 27–36 months remaining in a person’s sentence to begin the program.12

Mr. Weikel has 26 months remaining (his scheduled release date is June 1, 2023). (Id.)

Even if the BOP approved Mr. Weikel’s transfer, he would have to be quarantined for




10
   Ockerman, Emma, The Trump Administration Is Getting Sued Over COVID Exploding in
Prisons: The American Civil Liberties Union is trying to get records to figure out what went wrong,
VICE (Oct. 21, 2020), https://www.vice.com/en/article/xgzq3q/the-trump-
administration-is-getting-sued-over-covid-exploding-in-prisons.
11
     Fed. Bureau of Prisons, BOP Modified Operations (Oct. 8, 2020),
https://www.bop.gov/coronavirus/covid19_status.jsp.
12
    U.S. Sent’g Comm’n, Inmate Classifications, Designations, and Programs (2017),
https://www.ussc.gov/sites/default/files/pdf/training/annual-national-training-
seminar/2017/BOP_Designation.pdf (last accessed Oct. 29, 2020).
                                               5
Case 2:16-cr-20659-AJT-MKM ECF No. 79, PageID.1140 Filed 10/29/20 Page 6 of 8




14 days before the transfer and then another 14 days after arrival, meaning he would

be unable to participate in any programming for a full month.13

       The government blames Mr. Weikel for this, claiming that he “continues to

avoid enrollment” in the program and “refus[es] to admit that he has a problem for

which intensive treatment is necessary.” (R. 76, Gov’t Resp. to Supp. Br., PgID 1051)

But this argument ignores the facts.

       First, Mr. Weikel admitted to this Court that he has a problem and welcomed

treatment. (R. 70, Tr. May 5, 2020 Hr’g, PgID 923)

       Second, Mr. Weikel has been in a prison where there has been one of the most

significant COVID-19 outbreaks in the country. The lockdown conditions limited his

access to counselors, case managers, and programming. He has been living in fear of

infection, severe illness, and death. So, to say that Mr. Weikel is to blame for not being

at FMC Devens right now or that he should have requested placement in the program

in the midst of all this chaos ignores this reality.

       Third, the government continues to assume that the residential sex offender

treatment program is appropriate for Mr. Weikel. But a BOP clinician must evaluate a

person to determine which sex-offender treatment program is appropriate. When

establishing a treatment plan BOP clinicians use the Static-99R test to decide is a person




13
  Ken Hyle, Asst. Dir. & Gen. Counsel, Fed. Bureau of Prisons, Letter to Hon.
Randolph D. Moss (Oct. 13, 2020), https://infoweb.ao.dcn/bcastpdf/DIR20-196.pdf.
                                         6
Case 2:16-cr-20659-AJT-MKM ECF No. 79, PageID.1141 Filed 10/29/20 Page 7 of 8




is a high-risk of reoffending.14 Before sentencing, Dr. Nixon conducted a Static-99R

and concluded that Mr. Weikel is a low-risk offender, making placement in the

prosecution’s preferred program unlikely. This finding further underscores that he is

not a danger to the community.

      Finally, the BOP’s sex-offender treatment programs are not the only effective

programs in the country. Mr. Weikel’s has identified a program he can begin shortly

after release. (Ex. C, May 26, 2020 Letter) Given Mr. Weikel’s candid admission about

his need and desire for treatment, this Court should not be concerned about his

willingness or ability to seek appropriate treatment. Further, the special conditions of

his release provide a mechanism to ensure compliance: this Court ordered Mr. Weikel

to submit to psychological testing and to participate in appropriate programs. (R. 52,

Judgment, PgID 401) His failure to do so would be a violation of supervised release.

                                  CONCLUSION

      This Court should grant Andrew Weikel’s motion for compassionate release.

Dated: October 29, 2020                 Respectfully Submitted,

                                        FEDERAL COMMUNITY DEFENDER

                                        s/Colleen P. Fitzharris
                                        colleen_fitzharris@fd.org
                                        Attorney for Andrew Weikel
                                        613 Abbott St., Suite 500
                                        Detroit, MI 48226
                                        Phone: 313-967-5542

14
  BOP, Program Statement No. 5324.10, Sex Offender Programs 2.1.1 (Feb. 13, 2013),
available at https://www.bop.gov/policy/progstat/5324_010.pdf.
                                        7
Case 2:16-cr-20659-AJT-MKM ECF No. 79, PageID.1142 Filed 10/29/20 Page 8 of 8




                           CERTIFICATE OF SERVICE
       I hereby certify that on October 29, 2020, I electronically filed the foregoing

pleading with the Clerk of the Court using the ECF system, which will send electronic

notification of such filing to all counsel of record.



                                          s/Colleen P. Fitzharris
                                          Counsel for Andrew Weikel
                                          613 Abbott Street, Suite 500
                                          Detroit, Michigan 48226




                                             8
